65 F.3d 175
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Samuel HOWARD, Plaintiff-Appellant,v.James POTTER and Charles L. Wolff, Jr., Defendants-Appellees.
No. 94-16359.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 16, 1995.*Decided Aug. 22, 1995.

Before:  ALARCON, FERNANDEZ, and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Nevada state prisoner Samuel Howard appeals pro se the district court's summary judgment in favor of defendants in Howard's 42 U.S.C. Sec. 1983 action.  We have jurisdiction pursuant to 28 U.S.C. Sec. 1291.  We review de novo the district court's grant of summary judgment.  McGuckin v. Smith, 974 F.2d 1050, 1059 (9th Cir.1992).  We have reviewed the record, and affirm for the reasons set forth in the district court's opinion filed on July 18, 1994.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3